Case 1:11-cv-00388-RKE Document 147 Filed 04/07/21 Page1of2

UNITED STATES COURT OF INTERNATIONAL TRADE

 

UNITED STATES,

Plaintiff,
v.
AEGIS SECURITY INSURANCE : Before: Richard K. Eaton, Judge
COMPANY, :
Consol. Court No. |1-00388
Defendant,
and

TRICOTS LIESSE 1983, INC.,

Third-Party Defendant.

 

JUDGMENT

Upon consideration of Aegis Security Insurance Company’s (“Aegis”) application for fees
and expenses and the exhibits attached thereto, ECF No. 144, and its proposed Judgment, ECF No.
146, submitted pursuant to the court’s instruction in the February 26, 2021 Memorandum Opinion
and Order granting Aegis’s motion for summary judgment on its third-party claims against Third-
Party Defendant Tricots Liesse 1983, Inc. (“Tricots’’) for reimbursement and indemnity, ECF No.
143, it is hereby

ORDERED that Tricots shall pay to Aegis $768,916.53 in reimbursement for duties and
interest paid by Aegis to the United States; and it is further

ORDERED that Tricots shall pay to Aegis $151,739.01 to indemnify it for reasonable

attorney’s fees, costs, and expenses incurred by Aegis in defending the main action and pursuing
Case 1:11-cv-00388-RKE Document 147 Filed 04/07/21 Page 2 of 2

Consol. Court No, 11-00388 Page 2

its third-party action against Tricots.

{Si Richard K, Eaton
Judge

Dated: April 7, 2021
New York, New York
